DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 7-9 must be shown or the features should be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kim et al. 
(US 2012/0118506)
Kim et al. teach an apparatus for selectively separating and taking-out a plurality of device chips (U) adhered to a first adhesive layer on a first substrate (DS), by rotating a first drum (220), to a second substrate (TS) having a surface where a second adhesive layer is formed, the apparatus comprising: 
the first substrate (DS) having the first adhesive layer, 
the second substrate (TS) having the second adhesive layer, and 

wherein a relationship between an adhesive force of the first adhesive layer, an adhesive force of the second adhesive layer, and an adhesive force of the third adhesive layer satisfies the adhesive force of the first adhesive layer measured is less than the adhesive force of the third adhesive layer, and the adhesive force of the third adhesive layer is less than the adhesive force of the second adhesive layer (paragraphs 0124-0125).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Misumi (US 2012/0104134)
The teachings of claim 1 are as described above.
With respect to claim 2, although not specifically taught by Kim et al., it would have been obvious to one of ordinary skill in the art wherein the hardnesses of the first, second, and third adhesive layers are set between 10 to 60, to prevent the generation of a step resulting from a winding scar in the thickness direction (paragraph 0016).
	With respect to claims 3 and 4, although not specifically taught by Kim et al., it would have been obvious to one of ordinary skill in the art wherein the first, second, and third adhesive layers are made of at least one or more combination selected from acrylic-based adhesive or .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above, and further in view of Kita (US 2006/0204749).
The teachings of claim 1 are as described above.
Although not specifically disclosed by Kim et al. it would have been obvious for one of ordinary skill in the art to provide thicknesses of the first, second, and third adhesive layers are between 10µm-50µm from the viewpoint of prevention of occurrence (in a large number) of whisker-like scraps on the tip surface or substrate. The removable adhesive layer may have a structure in which plural layers are laminated (paragraph 0086).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 1 above.
The teachings of claim 1 are as described above.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745